BIGGS, Circuit Judge.
The record of these causes dicloses that the judgments of conviction against the respective appellants can be sustained only upon evidence procured by federal officers’ intercepting intrastate telephone communications. This testimony was introduced in evidence by the United States during the course of the appellants’ trial in the court below, federal officers testifying to the intercepted communications. 1 f such testimony is held to be inadmissible, the judgments of conviction of the respective appellants must be reversed.
*192The decision of this court in Jake Sablowsky v. United States, 3 Cir., 101 F.2d 183, governs the appeals at bar.
Accordingly the judgments of conviction of the appellants are reversed and the causes are remanded for further action in accordance with this opinion.